IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Appellant,

 v.                                                   Case No. 5D15-3573

CARLOS FRANCISCO CHAVECO,

             Appellee.

________________________________/

Opinion filed July 8, 2016

Appeal from the Circuit Court
for Orange County,
Timothy R. Shea, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellant.

Christopher R. Kaigle, of The Kaigle Law
Firm, P.A., Orlando, for Appellee.


PER CURIAM.

      The State appeals an order granting the motion to suppress filed by Appellee. The

State contends that the police had reasonable suspicion to arrest Appellee for driving

under the influence of alcohol in violation of section 316.193, Florida Statutes (2015).

Based on the record before us, we agree. Accordingly, we reverse the order under review

and remand this case for further proceedings.
     REVERSED and REMANDED.

SAWAYA, ORFINGER and BERGER, JJ., concur.




                                   2